Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 24, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
*799Claimant was employed as a field service technician for a bookbinding machinery service company. He accepted this position with the understanding that it would entail out-of-town assignments lasting 2 to 3 weeks and that when he was between assignments, he would report to the employer’s office in northern New Jersey. Claimant resigned after deciding that both the lengthy commute to work from his Nassau County residence and the out-of-town assignments were unduly onerous. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because he left his employment for noncompelling reasons. Substantial evidence supports this decision. It has been held that a claimant who accepts employment knowing the conditions thereof cannot later invoke these conditions as good cause for resigning (see, Matter of Cinque [Sweeney], 224 AD2d 912). As it is undisputed that claimant was aware of both the extensive travel required by his position and the distance between his residence and the employer’s office, the Board’s decision will not be disturbed.
Cardona, P. J., Mikoll, Mercure, Crew III and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.